UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 27, 2015 OM Asset Management plc (Exact name of registrant as specified in its charter) England and Wales 001-36683 98-1179929 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 5th Floor, Millennium Bridge House 2 Lambeth Hill London EC4V 4GG, United Kingdom +44-20-7002-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition. On February 27, 2015, OM Asset Management plc (the “Company”) issued a press release and presentation materials setting forth its financial and operating results for the quarter and year ended December 31, 2014. Copies of the press release and the presentation materials are furnished as Exhibit 99.1 and Exhibit 99.2, respectively, hereto. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits. The information filed as Exhibit 99.1 and Exhibit 99.2 to this Form 8-K is being furnished in accordance with Item 2.02 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. Such information shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, except as may be expressly set forth in a specific filing. ExhibitNo. Description Earnings press release issued by the Company on February 27, 2015 Fourth quarter 2014 earnings presentation of OM Asset Management plc 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this form to be signed on its behalf by the undersigned, thereto duly authorized. Date: February 27, 2015 OM ASSET MANAGEMENT PLC By: /s/ STEPHEN H. BELGRAD Name: Stephen H. Belgrad Title: Executive Vice President and Chief Financial Officer 3 EXHIBITINDEX ExhibitNo. Description Earnings press release issued by the Company on February 27, 2015. Fourth quarter 2014 earnings presentation of OM Asset Management plc 4
